Citation Nr: 1433811	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  08-35 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a musculoskeletal and/or neurological disorder manifested by pain of the arms and hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran served on active duty from April 1981 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied service connection for joint pains of the legs, knees, arms, and hands.

In January 2012, the Board issued a remand for further development, to include obtaining any outstanding records and scheduling the Veteran for a VA examination.  A review of the record, including the Virtual VA record, reveals that updated VA treatment records were obtained, and the Veteran underwent a VA examination in February 2012.  As a result of the VA examination, by July 2012 rating decision, the RO granted service connection for right and left lumbar radiculopathy.  Thus, the Board considers his claims related to joint pains of the legs and knees to have been granted in full, and are no longer on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2012, the Veteran underwent a VA examination in which he complained of chronic neck pain and it was noted that he had a history of cervical radiculopathy into the upper extremities.  Unfortunately, it appears that the examiner limited the examination to the shoulder, elbow and hand joints, rather than any neurological symptomatology.  In fact, the Veteran denied specific joint problems of the shoulders, elbows, and hands, and no imaging studies of the shoulder were performed.  The examiner noted that the Veteran complained of pain mainly in the upper "traps", with motion of the shoulders, but did not complain of shoulder pain.  He also had tenderness of the shoulder.  

The examiner concluded that the Veteran's disorder was more closely related to a cervical spine issue rather than to the joints, and specifically noted that the Veteran had radiating pain and numbness in both arms which likely represented cervical radiculopathy.  As no pathology was observed in the shoulders, elbows and hands per se, no opinions were provided.

Although the Veteran has characterized his symptoms as pain in the upper extremities, most specifically in the shoulders, elbows and hands, he is not a medical professional, and is not competent (nor required) to specifically state what his claimed disorders are.  See, by analogy, Clemons v. Shinseki, 23 Vet. App. 1 (2009);  See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (it is VA policy that a veteran's claims be interpreted broadly, in order to maximize the benefits available to him or her).

The VA examiner's findings in 2012 are problematic because while it was noted that the Veteran had cervical radiculopathy, which was linked to his radiating pain down both arms to the hands, the examiner did not render an opinion as to whether the Veteran's cervical radiculopathy was related to or had an onset during active service.  Further, it is not clear that the VA examiner reviewed the claims folder, in which service treatment records showed that throughout his time on active duty, the Veteran was treated for various joint pains, and that since leaving service, he has complained of various joint pains, and had been treated for cervical radiculopathy, cervical radiculitis, and cervical stenosis.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Since this was not the case here, there was not substantial compliance with the portion of the January 2012 remand regarding a VA examination for the claim for service connection for joint pains of the arms and hands; thus remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Ensure that all VA treatment records from the VA Medical Center in Columbia, South Carolina, for the period since March 2012, as well as the records from any other VA medical center where the Veteran has received treatment, are incorporated into the claims file.  If the Veteran has received any relevant treatment from a private facility, and the records of such treatment have not been obtained, the Veteran should be afforded an appropriate period of time to acquire them.  

2. Arrange for the examiner who provided the February 2012 examination report and to review the Veteran's claims folder.  The examiner is asked to identify all current disorders affecting the Veteran's upper extremities (musculoskeletal, neurological or otherwise) and is requested to offer an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent degree of probability) that any such disorder is related to his active duty service.  The Board is particularly interested in the Veteran's reported history of cervical radiculopathy.   

The examiner must be advised that the Veteran is competent to report the symptoms he has experienced since service, including symptoms in his hands, arms, neck and/or shoulders.  The examiner must explain the rationale for any opinions given.  If the examiner cannot answer the above question without resorting to mere speculation, the examiner should state why this is so.  

If the original VA examiner (from 2012) is not available, please forward this request to another qualified examiner in order to comply with the aforementioned request for an opinion.  If deemed necessary by the examiner, a physical examination of the Veteran should be conducted.

3. On completion of the foregoing, the claim should be re-adjudicated.  If any aspect of the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case (SSOC) and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

